Case: 20-20028      Document: 00515484525         Page: 1    Date Filed: 07/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 20-20028                            July 10, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HERMENEGILDO MARGARITO ESPINOZA ESPINOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:19-CR-437-1


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Hermenegildo Margarito Espinoza Espinoza argues that his guilty plea
was involuntary because the district court failed to advise him at
rearraignment that his prior felony conviction was an essential element of his
illegal reentry offense under 8 U.S.C. § 1326(b)(1). He also contends that his
sentence under § 1326(b)(1) is unconstitutional because it is based on facts




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-20028   Document: 00515484525     Page: 2   Date Filed: 07/10/2020


                                No. 20-20028

neither alleged in his indictment nor proven to a jury beyond a reasonable
doubt.
      As Espinoza Espinoza concedes, his arguments are foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Rojas-Luna, 522
F.3d 502, 505-06 (5th Cir. 2008). Thus, summary affirmance is appropriate.
See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2